In action, inter alia, to recover damages for medical malpractice, the defendant Robert Held, M.D., appeals from an order of the Supreme Court, Kings County (Levine, J.), dated November 22, 1988, which denied his motion to change the venue of the action from Kings County to Suffolk County.
*600Ordered that the order is affirmed, with costs.
Upon a motion for a change of venue pursuant to CPLR 510 (3) based upon the convenience of witnesses, the movant must establish the identity of the witnesses who allegedly will be inconvenienced, their willingness to testify, and the nature of their anticipated testimony (see, Alexandre v Pepsi-Cola Bottling Co., 150 AD2d 742, 743; Jansen v Bernhang, 149 AD2d 468, 469; Greene v Hillcrest Gen. Hosp., 130 AD2d 621). Apart from identifying two witnesses, the appellant complied with none of the other requirements, and so failed to satisfy his burden. Thompson, J. P., Kunzeman, Eiber and Rosenblatt, JJ., concur.